Case 17-11213 Doc 638 Filed 07/17/19 Entered 07/17/19 16:00:44 Main Document Page 1 of 7



                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                              CASE NO. 17-11213

   FIRST NBC BANK HOLDING COMPANY                                      SECTION A

          DEBTOR                                                       CHAPTER 11

      MOTION TO DETERMINE AMOUNT OF SECURED CLAIMS OF ST. ANGELO
            Now into Court, through undersigned counsel, comes First NBC Bank Holding

    Company, as debtor and debtor-in-possession (“Debtor”), which hereby seeks a determination

    by the Bankruptcy Court, pursuant to Rule 3012 of the Federal Rules of Bankruptcy Procedure

    (“Bankruptcy Rules”), of the amount of the secured claims of Gregory T. St. Angelo (“St.

    Angelo”); and, in support thereof, respectfully represents as follows:

                                           BACKGROUND

                                                   1.

          On April 28, 2017 (“Bank Closing Date”), the Louisiana Office of Financial Institutions

   closed First NBC Bank, a wholly owned subsidiary of the Debtor, and named the Federal Deposit

   Insurance Corporation as Receiver (“FDIC-R”) for the Bank.

                                                   2.

          On May 11, 2017 (“Petition Date”), the Debtor filed a voluntary petition for relief under

   chapter 11 of title 11 of the U.S. Code (“Bankruptcy Code”), commencing the above-captioned

   bankruptcy case (“Bankruptcy Case”).

                                                   3.

          On May 23, 2017, the Office of the U.S. Trustee appointed an Official Committee of

   Unsecured Creditors (“Committee”).

                                                   4.

          On April 17, 2019, the Debtor and the Committee (collectively, “Plan Proponents”) filed a
Case 17-11213 Doc 638 Filed 07/17/19 Entered 07/17/19 16:00:44 Main Document Page 2 of 7



   Joint Plan of Reorganization [Doc. 553] (as amended, “Joint Plan”); and, on the same date, the

   Debtor filed an accompanying Disclosure Statement [Doc. 554] (as amended, “Disclosure

   Statement”).

                                                             5.

            St. Angelo objected to the Disclosure Statement on the basis that his alleged Secured

   Claims1 (defined in paragraph 6 below) were improperly classified in the Joint Plan as unsecured

   claims; or, alternatively, that the Joint Plan treated his Secured Claims as if such claims had been

   disallowed. The Plan Proponents agreed to amend the Joint Plan to provide a separate class for

   the Secured Claims. Following a hearing on June 12, 2019 and subsequent amendments to the

   Joint Plan and Disclosure Statement, the Disclosure Statement was ultimately approved by Order

   entered on July 3, 2019 [Doc. 624]. Through the same Order, the Court formally established

   August 7, 2019 as the hearing date for plan confirmation.

                                                             6.

                                              LAW AND ARGUMENT

            A.       Valuation of the Secured Claims is Necessary to facilitate confirmation of the Plan.

            On October 20, 2017, St. Angelo timely filed three (3) proofs of claim in this Chapter 11

   Case, Claim No. 54, filed as an unsecured claim; and, Claim Nos. 56 and 57, filed as secured

   claims (the “Secured Claims”).             St. Angelo’s Claim No. 56 is asserted in the amount of

   approximately $8.9 million; and, his Claim No. 57 is asserted in an undetermined amount.

                                                             7.

            As set forth above, the Joint Plan now includes a separate class, i.e., Class 3A, comprised

   exclusively of the Secured Claims of St. Angelo. Pursuant to the Disclosure Statement, the Debtor


   1
    Nothing in this Motion shall be deemed to be an admission that the alleged security interest(s) are valid, enforceable
   and not avoidable.
                                                             2
Case 17-11213 Doc 638 Filed 07/17/19 Entered 07/17/19 16:00:44 Main Document Page 3 of 7



   maintains that the value of the Secured Claims is zero; and, hereby seeks a determination by this

   Court of the amount of the Secured Claims. Bankruptcy Rule 3012 provides in pertinent part:

          “On request by a party in interest and after notice – to the holder of the claim and any other

   entity the court designates – and a hearing, the court may determine:

          (1) the amount of a secured claim under §506(a) of the Code…”. Bankruptcy Rule 3012(a).

                                                     8.

          The Debtor believes that valuation of the Secured Claims will enable Class 3A to be

   disregarded for purposes of voting on the Joint Plan (or, alternatively are being treated fairly and

   equitably) and will facilitate both confirmation and consummation of the Plan.

                                                     9.

          B.      St. Angelo’s Secured Claims should be valued at zero.

          Through the Secured Claims, St. Angelo asserts that between May 2006 and the Bank

   Closing Date, he was retained by the Bank to provide professional legal services in connection

   with the Bank’s collection matters; and, that the Bank failed to fully compensate him for such

   services.

                                                    10.

          Through Secured Claim No. 56, St. Angelo asserts a secured claim in the amount of

   approximately $8.9 million, alleging that “[i]n his pursuit of the Bank's collection matters, and

   pursuant to the Agreements entered into prior to the Bank's receivership, Mr. St. Angelo obtained

   hundreds of judgments and writs of seizure and sale against delinquent borrowers prior to the Bank's

   closure. Each such judgment or writ that Mr. St. Angelo obtained against a borrower contained an

   award for attorney's fees, pursuant to the terms of the loan documents sued upon.” Secured Claim

   56, p.6. St. Angelo further asserts that, under La. Rev. Stat. 9:5001, he holds a security interest in


                                                     3
Case 17-11213 Doc 638 Filed 07/17/19 Entered 07/17/19 16:00:44 Main Document Page 4 of 7



   all judgments he obtained in connection with his collection efforts, on behalf of the Bank, and any

   property recoverable therefrom. St. Angelo claims a security interest, pursuant to LA. R.S. 9:5001,

   in each judgment he obtained for the Bank, for collection matters, and on any property recovered

   thereby.

                                                    11.

             Through Secured Claim No. 57, St. Angelo asserts a secured claim in an undetermined

   amount for a “reasonable quantum merit fee for and representing the value of the professional legal

   services he rendered to the Bank in collection matters that were pending on April 28, 2017.”

   Secured Claim No. Claim 57, p.8. St. Angelo further alleges that he has “acquired a special

   privilege on the subject matter of each of the collection matters referenced herein in which he has

   been involved on behalf of the Bank, and/or in any judgments obtained thereon….pursuant to

   Louisiana Revised Statute sections 37:218 and/or 9:5001.” Proof of Claim No. 57, p.10 (emphasis

   added).

                                                    12.

             Through each of the Secured Claims, St. Angelo alleges that the Debtor is liable for the

   aforementioned obligations of the Bank because the Debtor was the “alter ego” of the Bank and

   the Bank and Holding Company operated as a single business enterprise. The Debtor denies such

   allegation; and, maintains that even if such a single business enterprise claim existed, it would be

   property of the Debtor’s estate – and cannot be individually asserted by St. Angelo.

                                                    13.

             The collateral asserted through the Secured Claims are pre-Petition Date judgments of the

   Bank or judgments of the Bank obtained through litigation pending on the Bank Closing Date and

   any property recovered therefrom. Such property is property of the Bank’s receivership estate.


                                                     4
Case 17-11213 Doc 638 Filed 07/17/19 Entered 07/17/19 16:00:44 Main Document Page 5 of 7



   None of the asserted collateral is property of the Debtor’s estate; and, nothing contained in the

   Secured Claims and supporting documentation disputes this fact. As no property of the Debtor’s

   estate has been asserted as collateral for the Secured Claims, the value of the Secured Claims must

   be zero.

                                                  14.

          The Debtor and its successors hereby reserve all rights to object to the Secured Claims and

   any other claims filed by St. Angelo.

                                            CONCLUSION

          St. Angelo admits in the documentation supporting the Secured Claims that the judgments

   (and property recovered therefrom), on which he asserts a security interest, belong to the Bank. He

   asserts the Secured Claims against the Debtor solely on the basis of a single business enterprise

   claim – a claim denied by the Debtor and one which he has no standing to assert. Because St.

   Angelo has not asserted and cannot assert a valid, enforceable lien on property of the Debtor’s

   estate, the amount of the Secured Claims must be zero.

                                                Respectfully submitted by:

                                                /s/ Barbara B. Parsons
                                                William E. Steffes, #12426
                                                Barbara B. Parsons, #28714
                                                THE STEFFES FIRM, LLC
                                                13702 Coursey Boulevard Building 3
                                                Baton Rouge, LA 70817
                                                Telephone: (225) 751-1751
                                                Facsimile: (225) 751-1998
                                                Email: bparsons@steffeslaw.com
                                                Counsel for First NBC Bank Holding Company, Debtor




                                                   5
Case 17-11213 Doc 638 Filed 07/17/19 Entered 07/17/19 16:00:44 Main Document Page 6 of 7



                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                                          CASE NO. 17-11213

   FIRST NBC BANK HOLDING COMPANY                                                  SECTION A

           DEBTOR                                                                  CHAPTER 11
                                         CERTIFICATE OF SERVICE

           I hereby certify that a copy of the foregoing Motion to Determine Amount of Secured

   Claims of St. Angelo has been served via Email through this Court’s CM/ECF Electronic

   Notification System upon the following parties:

   Sam J. Alberts on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank sam.alberts@dentons.com

   Serajul Ferdows Ali on behalf of Interested Party United States of America/Treasury serajul.ali@usdoj.gov

   A. Brooke Watford Altazan on behalf of Creditor Committee Official Unsecured Creditors' Committee
   baltazan@stewartrobbins.com

   Brian M. Ballay on behalf of Interested Party Directors and Former Directors Group
   bballay@bakerdonelson.com

   Jerry A. Beatmann on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank jay.beatmann@dentons.com

   Ward Benson on behalf of Interested Party United States of America on behalf of the Internal Revenue Service
   ward.w.benson@usdoj.gov, southern.taxcivil@usdoj.gov

   Nicholas H. Berg on behalf of Interested Party Lawrence Blake Jones nberg@reasonoverllc.com

   Brandon A. Brown on behalf of Creditor Committee Official Unsecured Creditors' Committee
   bbrown@stewartrobbins.com

   Christopher T. Caplinger on behalf of Creditor Lead Plaintiffs in Securities Class Action ccaplinger@lawla.com

   Edward Castaing, Jr. on behalf of Interested Party Ryan J. Ashton ecastaing@cclhlaw.com

   Robin B. Cheatham on behalf of Creditor Florida Parishes Bank cheathamrb@arlaw.com

   Leo D. Congeni on behalf of Interested Party Doug Smith, derivatively and on behalf of First NBC Bank Holding
   Company leo@congenilawfirm.com

   Nancy Scott Degan on behalf of Interested Party Directors and Former Directors Group
   ndegan@bakerdonelson.com

   Jonathan Edwards on behalf of Interested Party Mary Beth Verdigets and Jonathan.Edwards@alston.com

                                                            6
Case 17-11213 Doc 638 Filed 07/17/19 Entered 07/17/19 16:00:44 Main Document Page 7 of 7




   Elizabeth J. Futrell on behalf of Creditor David W. Anderson efutrell@joneswalker.com

   Amanda Burnette George on behalf of U.S. Trustee Office of the U.S. Trustee amanda.b.george@usdoj.gov

   Aaron Benjamin Greenbaum on behalf of Interested Party Mary Beth Verdigets aaron.greenbaum@pjgglaw.com

   Jan Marie Hayden on behalf of Interested Party Lawrence Blake Jones jhayden@bakerdonelson.com

   John M. Landis on behalf of Creditor Gregory St. Angelo jlandis@stonepigman.com

   Michael E. Landis on behalf of Creditor Renewal Capital Company, LLC mlandis@gamb.law

   Alysson Leigh Mills on behalf of Interested Party Ryan J. Ashton amills@fishmanhaygood.com

   Andrew M Reidy on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank areidy@lowenstein.com

   Ryan James Richmond on behalf of Creditor Committee Official Unsecured Creditors' Committee
   rrichmond@stewartrobbins.com

   Lacey E Rochester on behalf of Interested Party Directors and Former Directors Group
   lrochester@bakerdonelson.com

   David Rubin on behalf of Other Prof. Interested Party drubin@kswb.com

   Susan R. Sherrill-Beard on behalf of Interested Party U.S. Securities and Exchange Commission
   sherrill-beards@sec.gov

   Paul Douglas Stewart, Jr. on behalf of Creditor Committee Official Unsecured Creditors' Committee
   dstewart@stewartrobbins.com

   Office of the U.S. Trustee USTPRegion05.NR.ECF@usdoj.gov

   R. Patrick Vance on behalf of Creditor David W. Anderson pvance@joneswalker.com

   Stephen L. Williamson on behalf of Creditor Renewal Capital Company, LLC swilliamson@gamb.law

           I hereby further certify that a copy of the motion has been served upon Gregory T. St.

   Angelo through his counsel of record, John M. Landis, Stone Pigman Walther Wittmann, LLC,

   909 Poydras Street, Suite 3150, New Orleans, LA 70112-4042, by depositing same in the U.S.

   Mail, postage prepaid and properly addressed.

           Baton Rouge, Louisiana, this 17th day of July, 2019.

                                            /s/ Samantha J. Chassaing
                                              Samantha J. Chassaing



                                                          7
